DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           REGINA BURGIO,
                              Appellant,

                                      v.

                                AL BURGIO,
                                 Appellee.

                               No. 4D21-921

                                [July 8, 2021]

   Non-final appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Dina A. Keever-Agrama, Judge; L.T. Case No.
502018DR006104.

  William N. Lazarchick, Jr., of Lazarchick Law, Juno Beach, Andrew A.
Harris of Harris Appeals, P.A., Palm Beach Gardens, and Dayna Maeder of
The Maeder Law Firm, P.A., Jupiter, for appellant.

    Jane Kreusler-Walsh, Rebecca Nercier Vargas and Stephanie L. Serafin
of Kreusler-Walsh, Vargas & Serafin, P.A., West Palm Beach; Abigail Beebe
of The Law Office of Abigail Beebe, P.A., West Palm Beach; and Mark T.
Luttier of Critton, Luttier & Coleman, LLP, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

FORST, KUNTZ, and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.